Opinión disidente emitida por el Juez Asociado
Señor Fus-ter Berlingeri.
En el caso de autos, la mayoría convalida una multa administrativa impuesta por el Departamento de Asuntos al Consumidor (D.A.Co.) a un contratista, por éste no ha-ber renovado su inscripción en el Registro de Contratistas que la agencia mantiene.
La mayoría del Tribunal decreta su dictamen a pesar de que admite en su opinión que la ley que establece el Regis-tro de Contratistas referido no impone expresamente la renovación anual de la inscripción en cuestión como una *610obligación. La mayoría justifica su decreto señalando que “no es esencial que la interpretación de la agencia sea la única posible; basta con que sea razonable y compatible con el propósito legislativo”. (Enfasis suplido.) Opinión mayori-taria, pág. 609.
Para convalidar la multa en cuestión, la mayoría del Tribunal concluye, luego del análisis jurídico correspon-diente, que el legislador tuvo la intención de que contratis-tas como el del caso de autos renovaran periódicamente la inscripción que aquí nos concierne. Llega a tal conclusión mediante una trabajosa interpretación estatutaria basada en la interpolación de diversas disposiciones de una ley, ninguna de las cuales establece por sí misma la obligación de renovar en cuestión. Tal proceder permite suponer que para el contratista conocer a cabalidad el supuesto deber de renovar la inscripción, también debía ser abogado.
Es decir, parece injusto que se sancione a una persona ordinaria, que no es abogado, por no cumplir con una exi-gencia que no constaba de ningún modo claro. Las más elementales nociones del debido proceso de ley requieren que para que pueda imponerse una penalidad administra-tiva a alguna persona por una omisión suya, dicha persona debe haber estado debidamente notificada antes de la exi-gencia por cuya omisión se le penaliza. Es menester que la persona sancionada haya estado adecuadamente infor-mada sobre cuál era su obligación. Es una norma funda-, mental, harto conocida, que el debido proceso de ley exige que los estatutos y reglamentos le den a la persona de in-teligencia ordinaria una oportunidad razonable de conocer qué es lo que prescriben. Grayned v. City of Rockford, 408 U.S. 104, 108 (1972); Upton v. SEC, 75 F.3d 92 (2do Cir. 1996); United States v. Matthews, 787 F.2d 38, 49 (2do Cir. 1986). Este principio aplica siempre, sin que importe si las sanciones son de naturaleza civil o criminal. Hoffman Estates v. Flipside, Hoffman Estates, 455 U.S. 489, 498-499 (1982). La ley que aquí nos concierne no establecía de tal *611modo claro que la ausencia de renovación de la inscripción en cuestión constituía una conducta sancionable. Por ello, no procedía la multa impuesta por D.A.Co. en este caso. El foro apelativo resolvió correctamente al dejar sin efecto dicha multa.
La mayoría del Tribunal dedica la mayor parte de su opinión a explicar la legitimidad de la facultad de imponer multas de los organismos administrativos y la diferencia de tales multas con respecto a las sanciones penales; pero resulta que tales explicaciones nada tienen que ver con la cuestión realmente pertinente aquí. A estas alturas nadie disputa la facultad de los organismos administrativos para imponer multas, cuando ésta ha sido debidamente insti-tuida por ley. El asunto en cuestión, más bien, es si una agencia puede sancionar a alguna persona por violar una norma que ésta no conocía, porque dicha norma no se había formulado expresamente o de algún modo claro y fehaciente. Esta es la cuestión realmente acuciosa, relativa al debido proceso de ley, que la mayoría del Tribunal ni menciona en su discusión sobre el derecho administrativo. Por no atender dicha cuestión, la mayoría del Tribunal ter-mina convalidando la imposición de una multa, a contra-pelo de lo que requiere el debido proceso de ley y en detri-mento de la parte recurrida. Por ello, DISIENTO.